Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 14 October 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest wife,
Ghent 14. October 1814.

Mr Boyd returned last Evening from Amsterdam, and is to proceed in the course of two or three days to Paris—As you are acquainted with his character and disposition you will not be surprized to learn that he found nothing congenial to them in Holland—He says he would not live at Amsterdam for all the money in the Country, and he complains of having been cheated and imposed upon from the hour that he left Ghent until that of his return—The most serious part of the affair was that he told me that he had been obliged to give a threshing to one fellow, a soldier, on the road—The rascal obstinately persisted in getting up behind the carriage, and after repeated warnings from the Postilion, and from himself, which produced no effect, he was compelled to get out of his Carriage, to seize the fellow by the throat, to pull him down from his seat, and give him a sound chastisement with his cane. There was a party of five or six other soldiers in company with this stubborn intruder, a short way behind the Carriage, and approaching to it all the time while he was administering this punishment—He was sometime doubtful whether they might not perhaps take part with their Comrade, but as they came up they only laughed at him; so that Boyd quietly got into his Carriage again, and drove on.—He told me all this very coolly, but I was a little startled at it, as you may imagine—Not that in itself, there was any thing in the transaction but what appeared perfectly  just, and proper, but because the vivacité, that it manifested, gave me some cause to apprehend that it may break out on occasions when the right will not be so unquestionable on the side of the cudgel, and when the companions of the offender may not be so equitable as to observe an impartial neutrality.
We this day send our answer to the fourth Note form the British Plenipotentiaries: the Note, as I have told you, is by far the most laboured, the best written, and the most deserving of a complete and solid answer, of any one that we have received from them—The peculiarity of its character is, that in giving  up almost every thing for which they have contended as a preliminary, they finally insist upon something that I am very unwilling to yield, and they dwell with bitterness and at great length upon unfounded and most insidious charges against the American Government—I have acquiesced in the determination of my Colleagues, to yield, on the particular point now required by the British as their ultimatum—They think we concede by it, little or nothing—I think the concession so great, that I should have been prepared to break off rather than just give it up—But the ground upon which I differ from them the most is, that they are forgiving the go-by to all the offensive and insulting part of the British Note, for not replying at all to much of it, and for giving a feeble and hesitating answer to the remainder—My principle would have been to meet every one of their charges directly in the face; to retort upon them without hesitation, both of which we might do with the strictest truth and justice; and to maintain as we have done hither to a tone as peremptory as theirs—All this we might have done, and yet finally have conceded the point upon which the continuation of the negotiation now hinges—But the other policy has been thought more advisable—In making the concession it is thought best to consider and represent it as a trifle, or indeed as nothing at all; and that it may have its full effect of conciliation, it is concluded to say very little upon the other topics in the Note, to decline all discussion that would lengthen our answer, and above all to avoid every thing having a tendency to irritate—I submit to this decision; but I think it will not be long before we discover that our enemy is not of a temper to be propitiated either by yielding or by shrinking; and my greatest concern is that when we have once begun to yield and to shrink, there is no knowing where and when we shall be again prepared to make a stand—I sacrifice however the more readily my opinion to that of my colleagues in this case, because they are unanimous in theirs, and because they promise me, not only that they will not yield any thing of essential importance hereafter, but that They will both parry and thrust if it finally comes to a rupture, with as much earnestness, and with more vigour than I should wish them to do now—It must indeed have been for some of my own sins, or for those of my Country, that I have been placed here to treat with the injustice and insolence of Britain, under a succession of such news as every breeze is wafting from America—When  Napoleon took Moscow, Alexander declared to the world, that he would drain the last dregs of the  cup of bitterness, rather than subscribe to a Peace dishonourable to his Empire—We have told the British Government that we will if necessary imitate this illustrious example—They have taken our Capital—They have destroyed its public, and many of its private buildings, and the information is brought to us, at one of the critical moments of the negotiation—this is the point of time at which we are required to bend or to break—we have chosen to bend—not so, did Alexander—May we be more fortunate in our imitation of his example hereafter!
The taking of Washington, to use an expression of Boyd’s, has started our timbers—Lawrence’s last words, which you tell me you did not know, were “don’t give up the Ship”—The Ship was given up, not by him, but in consequence of his mortal wound—It was in the agony of death, when all sense and sentiment of the fatal reality was fled, that his heroic soul took wing for eternity, still dwelling on the image of his duty to his country, still cheering his companions to the defence of their trust—Now you may judge whether there was any meaning in the toast, when it was given—Oh! if every American were a Lawrence; what should we have to fear from all the malice, backed by all the power of Britain?
The feeling of the outrage upon the Laws of War at Washington will be deep and lasting. The Chevalier says it ought never to be forgotten—That it should make every American take his children to the altar, and swear them to eternal hatred of England—I do not go so far in the theory as the Chevalier—but I am charmed to find him on this occasion, American to the quick.—The day before yesterday we had a tête à tête after dinner over a bottle of Chambertin, till ten at Night—He was perfectly friendly and confidential—He reasoned with all the clearness and all the energy of his Mind—I heartily concurred with all his principles—I could not resist his persuasions, with regard to  the point upon which we were labouring—I finally came down to the prevailing sentiment of the Mission—God grant that its result may be an honourable Peace!
At all Events, it will probably detain us several weeks longer, for you know that we are in substance yet to begin the negotiation—Hitherto we have only been discussing whether we should treat at all—May it please od, to forgive our Enemies, and to turn their hearts!
I am with my love to Charles, your ever affectionate husband
A.